Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lechristopher Charles Allen, Appellant               Appeal from the 114th District Court of
                                                     Smith County, Texas (Tr. Ct. No. 114-
No. 06-12-00166-CR        v.                         2251-09). Opinion delivered by Justice
                                                     Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment and withdrawal
order to order payment of $195.00 in court costs. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Lechristopher Charles Allen, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 3, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk